Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 06/12/2020 is acknowledged.
Claims 1 – 13 are pending as per preliminary amendments dated 08/10/2020.
Claims 6 and 12 are objected to as being dependent upon a rejected base claims (see section “Allowable subject Matter”.)

Specification
Abstract is objected to because it includes phrases which can be implied (e.g., “A method and device… are disclosed”, “The disclosed device”).

Claim Interpretation	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: neural network unit and selection unit in claims 1, 2, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 13 recites a recorded medium.  The specification is silent regarding the meaning of the recorded medium.  The broadest reasonable interpretation of a claim drawn to a medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
Therefore, the recorded medium recited in claim 13 is directed is non-statutory subject matter.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonino Freno et al. (NPL “Learning to Recommend Links using Graph Structure and Node Content”; hereinafter Freno; IDS filed on 04/28/2021.)

Claim 1
Freno teaches a network completion device comprising: 
a neural network unit configured to receive input of a target network having unrevealed missing nodes, infer connections of the missing nodes by way of a neural network (Freno; p. 2: third – fifth full paragraphs; Our approach deals with these issues by redefining the link prediction task as a link preference problem… Our goal will be to learn a preference score f(x; x’) for every node x to any other node x’—either currently present in the network or to appear in the future (unrevealed node)—indicating their (mutual) affinity given the current network configuration…In order to learn preference scores for all nodes, even those not observed at current time t (unrevealed node), we use both current structure observed in Gt and content information for the nodes…To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; and, pp. 3 – 4: section “3 Our Approach”), and output a plurality of candidate complete networks according to various node sequences (Freno; p. 2: third – fifth full paragraphs; …To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; 
p. 3: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.  Only links, that have high scores, are retained; and
a selection unit configured to select one of the plurality of candidate complete networks outputted by the neural network unit (Freno; p. 2: third – fifth full paragraphs; …To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…; 
p. 3: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.  Only links, that have high scores, are retained [Wingdings font/0xE0] one candidate network is selected, 
wherein the neural network unit outputs the plurality of candidate complete networks by using weights of a graph-generating neural network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight) in the ranking of pairs of nodes), the graph-generating neural network having learned a graph structure of reference networks having attributes similar to those of the target network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight) in the ranking of pairs of nodes), graph Gt+1 is derived from graph Gt [Wingdings font/0xE0] reference network and target network have similar attributes, and 
the selection unit uses a connection probability vector obtained from the learned graph-generating neural network to select a candidate complete network probabilistically having a structure closest to that of the target network based on the connection probability vector (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector) in the ranking of pairs of nodes…)

Claim 2
Freno also teaches sequence information is inputted to the neural network unit, the sequence information configuring an arbitrary sequence for observable nodes and missing nodes requiring inferring in the target network (Freno; p. 2: second full paragraph – fifth full paragraph; … In order to learn preference scores for all nodes, even those not observed at current time t, we use both current structure observed in Gt and content information for the nodes. We suppose that every node x (present or future (missing)) has an associated feature vector x ∈ 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. … we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…), and the neural network unit outputs the candidate complete networks according to the sequence information (Freno; p. 3: section “3 Our Approach”; 
…To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.

Claim 3
Freno also teaches the learned graph-generating neural network configures the weights by learning a function (ftrans) related to a topology of the reference networks and a function (fout) related to a connection probability (Freno; p. 3: section “3 Our Approach”; …
To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in Rd. We would like to learn a function (ftrans)
			f : 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d x 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d [Wingdings font/0xE0] 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
 
such that for all triplets of entities x; x+; x_ ∈ Vt with, (x; x+) ∈ Et and (x; x_) ∉ Et:
			f (x; x+) > f (x; x_)       (fout)                     (1)
…The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f  (fout) in the ranking of pairs of nodes)

Claim 4
Freno also teaches the learned graph-generating neural network generates a graph by using the function related to the topology of the reference networks and the function related to the connection probability to sequentially paint nodes (Freno; p. 3: section “3 Our Approach”; 
…To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities. We are also given, for each node in the graph Gt, a vector of attributes in 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d…
In the same vein, we can also express constraints similar, to a certain extent, to the one of equation (1) for triplets x; x+; x_, where x is connected to x+ through a path of length at most k, and there is not such a short path to x_. At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f in the ranking of pairs of nodes), there are plurality of links which link new nodes to existing nodes [Wingdings font/0xE0] plurality of candidate networks.

Claim 5
Freno also teaches the connection probability vector includes probability information related to connections of a graph topology generated by way of the graph-generating neural network (Freno; pp. 3 – 4: section “3 Our Approach”; …To put it more formally, let us assume that we are given a graph Gt = (Vt; Et) summarizing the interactions Et collected at time t between a set Vt of n entities…
… At time t + 1, there will be newly created links, between nodes already present at time t as well as links involving new nodes (unrevealed missing nodes), in the graph Gt+1 = (Vt+1; Et+1), where Vt ⊆ Vt+1 and Et ⊆ Et+1. New nodes will also be provided with a 
    PNG
    media_image1.png
    15
    16
    media_image1.png
    Greyscale
d. The assumption is that those new nodes will have features drawn from the same distribution as the nodes in Vt and that the linking process is preserved from one time step to the other so that those new links would have a high score f (weight, probability vector) in the ranking of pairs of nodes…)

Claim 7
This is a method version of the rejected network completion device version in claim 1; therefore, it is rejected for the same reasons.

Claim 8
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
Freno teaches a recorded medium having recorded thereon and tangibly embodying a program readable by a digital data processing device, the program configured to execute the network completion method of claim 7 (Freno; p. 2: third – fifth full paragraphs; … Our goal will be to learn a preference score f(x; x’) for every node x to any other node x’—either currently present in the network or to appear in the future—indicating their (mutual) affinity given the current network configuration…In order to learn preference scores for all nodes, even those not observed at current time t, we use both current structure observed in Gt and content information for the nodes…To optimize our objective function and learn the final preference score function f, we use neural networks, which will allow us to perform online optimization by sampling some set of appropriate triplets of nodes in the graph…) The learning process is inherently performed by a computer; therefore, Freno inherently discloses a recorded medium having recorded thereon and tangibly embodying a program.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/
SPE, AU 2192/2194